Exhibit 10.1

 

REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS

 

THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Reinstatement and First Amendment”) is made and entered into
as of December 16, 2014, by and among REW, L.L.C., an Indiana limited liability
company, W PARTNERS, LLC, an Indiana limited liability company (collectively,
“Sellers”, and each a “Seller”) and PLYMOUTH INDUSTRIAL REIT, INC., a Maryland
corporation (“Buyer”).

 

WHEREAS, Buyer and Sellers are parties to that certain Purchase and Sale
Agreement and Escrow Instructions (the “Agreement”), dated as of October 3,
2014, relating to certain real property commonly known as (i) 5861 West
Cleveland Road in South Bend, Indiana, (ii) 5502 West Brick Road in South Bend,
Indiana, (iii) 4491 North Mayflower Road in South Bend, Indiana, (iv) 5855 West
Carbonmill Drive in South Bend, Indiana, and (v) 4955 Ameritech Drive in South
Bend, Indiana;

 

WHEREAS, Buyer did not deliver the Approval Notice pursuant to Section 4 of the
Agreement, and the Agreement automatically terminated according to its terms;
and

WHEREAS, Buyer and Seller desire to (i) reinstate the Agreement on the terms and
conditions set forth therein, as amended by this Reinstatement and First
Amendment and (ii) amend the Agreement as more particularly set forth in this
Reinstatement and First Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Buyer and Sellers hereby agree as follows:

 

1.Recitals. The recitals set forth above are true and correct and are
incorporated herein by this reference.

2.Defined Terms. All terms used herein and denoted by their initial
capitalization shall have the meanings set forth in the Agreement unless set
forth herein to the contrary.

 

3.Reinstatement. The Agreement is hereby reinstated pursuant to the terms of,
and as amended by, this Reinstatement and First Amendment.

 

4.Extension of the Contingency Period.

 

(a)The definition of “Contingency Period” in Section 1 of the Agreement is
hereby stricken in its entirety and the following inserted in its stead:

 

“Contingency Period: The period commencing on the Effective Date and expiring at
5:00 p.m. (Eastern) on January 15, 2015, subject, however, to extension pursuant
to Section 4.”

 

 

 

 

(b)The following sentence, as it appears in Section 4 of the Agreement, is
hereby stricken in its entirety:

 

“If, at any time during the Contingency Period, Buyer determines in its sole and
absolute discretion that a Phase II Environmental Site Assessment is necessary
to determine whether the Contingencies have been satisfied, Buyer shall have the
right to extend the Contingency Period for an additional thirty (30) days so
that the Contingency Period will expire at 5:00 p.m. (Eastern) on the date which
is sixty (60) days after the Effective Date; Buyer may exercise this extension
right by delivering written notice to Sellers on or before 5:00 p.m. (Eastern)
on the Scheduled Contingency Expiration Date.”

 

5.Deposit.

 

(a)The first two sentences of Section 2 of the Agreement are hereby stricken in
their entirety and the following inserted in their stead:

 

“On or before December ____, 2014 Buyer shall deposit with Escrow Holder, at
Escrow Holder’s office, by check or by wire transfer, funds in the amount of the
Initial Deposit as a deposit on account of the Purchase Price. Immediately upon
Escrow Holder’s receipt of the Initial Deposit (and, if applicable, the First
Extension Deposit), Escrow Holder shall place the same in an single
interest-bearing account reasonably acceptable to Buyer.”

 

(b)The definition of “Deposit” in Section 1 of the Agreement is hereby stricken
in its entirety and the following inserted in its stead:

 

“Deposit: Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (the
“Initial Deposit”) together with any increase to the same if Buyer deposits the
additional sum of Two Hundred Fifty Thousand Dollars and 00/100 ($250,000.00)
(“First Extension Deposit”) with Escrow Holder pursuant to and subject to the
terms of Section 2, Section 4, and Section 8.

 

6.Extension of Closing Date.

 

(a)The definition of “Closing Date” in Section 1 of the Agreement is hereby
stricken in its entirety and the following inserted in its stead:

 

“February 10, 2015, subject to extension and/or acceleration pursuant to Section
8(d).”

 

2

 

 

(b)Section 8(d) of the Agreement is hereby stricken in its entirety and the
following inserted in its stead:

 

“(d) Buyer’s Extension Right. Buyer shall have the right to extend the Closing
Date to April 13, 2015 for any reason or no reason by (i) giving Sellers written
notice of such election on or before 5:00 p.m. (Eastern) on or before February
5, 2015 and (ii) depositing the First Extension Deposit in immediately available
funds with the Escrow Holder on or before such time. Sellers agree that Buyer
shall have the option to close at any time after expiration of the Contingency
Period upon five (5) Business Days prior notice to Sellers.”

 

7.Miscellaneous. This Reinstatement and First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
successors-in-title, representatives and assigns. In the event of any
inconsistency or conflict between the terms of this Reinstatement and First
Amendment and of the Agreement, the terms of this Reinstatement and First
Amendment shall control. The Agreement, as amended by this Reinstatement and
First Amendment, constitutes and contains the sole and entire agreement of the
parties hereto with respect to the subject matter hereof and no prior or
contemporaneous oral or written representations or agreements between the
parties and relating to the subject matter hereof shall have any legal effect.
Except as hereinabove provided, all other terms and conditions of the Agreement
shall remain unchanged and in full force and effect, and are hereby ratified and
confirmed by the parties hereto. This Reinstatement and First Amendment may not
be changed, modified, discharged or terminated orally in any manner other than
by an agreement in writing signed by Sellers and Buyer. This Reinstatement and
First Amendment may be signed in multiple counterparts, which, when taken
together, shall constitute a fully executed and binding original Reinstatement
and First Amendment. Signatures of the parties to the Reinstatement and First
Amendment via facsimile or other electronic transmission shall be treated as and
have the same binding effect as original signatures hereon.

 

[Signature page follows]

3

 

IN WITNESS WHEREOF, the parties hereto have executed this Reinstatement and
First Amendment as of the day and year first above written.

 

 

SELLERS: REW, L.L.C., an Indiana limited liability company       By: /s/ Robert
E. Wozny               Name:  Robert E. Wozny   Title:  Managing Member        
  W Partners, LLC, an Indiana limited liability company           By: /s/ Robert
E. Wozny              Name:  Robert E. Wozny   Title:  Managing Member    
BUYER: PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation.           By: /s/
Pendleton P. White, Jr.              Name:  Pendleton P. White, Jr.   Title:
President

 

Schedule 1 for First Amendment

 

The undersigned Escrow Holder hereby joins in to this Reinstatement and First
Amendment to acknowledge its consent to the terms and provisions of this
Agreement.

 

MERIDIAN TITLE CORPORATION, Escrow Holder

 

By:       /s/ Mark Myers         

Name:  Mark Myers

Title:    President

Date:    December 15, 2014

 

 

Schedule 1 for First Amendment



 

